DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17, line 1, “comprising unfolded the leg from within”, should read, “comprising unfolding the leg from within.”

Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features below must be shown or the feature(s) canceled from the claim(s).  
Claim 8, line 2, “retention elements.”
Claim 20, line 20, “retention elements.”  

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “at a desired time” in claim 13, line 18 is a relative term which renders the claim indefinite. The phrase “at a desired time” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim does not specify who or what is initiating the access to at least partially remove the lower compartment to expose the legs, furthermore, deciding to facilitate access at any time would meet the requirements of the limitation “at a desired time”. For examination purposes, claim 13 will be interpreted as requiring a user to select a desired time to initiate access. Claims 14-20 are also rejected by virtue of dependence on claim 13. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-8, 13-14, and 19-20, so far as they are definite, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sisitsky (US 20090294237 A1).

	Regarding Claim 1, Sisitsky teaches a bag (2) comprising:
An external surface (wherein the bag as taught by Sisitsky has an external surface); an internal surface (wherein the bag as taught by Sisitsky has an internal surface) comprising an interior cavity (comprising 21 and 54); an open top end (20) operably connected to the interior cavity (comprising 21 and 54); an interior wall (18) separating the cavity (21) into an upper compartment (4) and a lower compartment (6). (Figs. 1A-3, 8A-8B, 15-16; [0066]) 
An access (87) positioned on the external surface of the bag (wherein the bag as taught by Sisitsky has an external surface), wherein the access (87) provides for full or partial removal and attachment of the lower compartment (54). (Wherein lower compartment (6) is removable after releasing the provided access points.) (Fig. 15; [0087])
Wherein the lower compartment (6) comprises at least one support leg (86) releasably or permanently attached to a bottom surface of the interior wall (18). (Wherein Sisitsky anticipates “feet or supports 86 may be included on the exterior surface of the top portion's 4 closed bottom 18, which can be flat against the closed bottom 18 of the top portion 4 and pulled down or extended for use such that the feet or supports 86 are out of the way when the top and bottom portions are attached to one another.”) (Figs. 8A-8B; [0088])
Wherein the upper compartment (4) of the bag (2) rests on the at least one support leg (86) when the lower compartment (6) is removed; (wherein Sisitsky describes the feet as “supports”), and wherein the at least one support leg (86) is hidden from view when the lower compartment (6) is attached to the upper compartment (4). (Wherein support leg 86 would be concealed by lower compartment 6 when it is attached). (Fig. 8a; [0088]). (Examiner notes that Sisitsky did not illustrate the feet (87) in (Fig. 8a) as disclosed in paragraph [0088])

	Regarding Claim 2, Sisitsky further teaches wherein the access (87) comprises zippers, snaps (87), buttons, hook and loop closure, or combinations thereof. (Fig. 15; [0087])

	Regarding Claim 4, Sisitsky further teaches a bag (2) further comprising a pair of opposed side walls (14) and a pair of opposed front and rear walls (16), wherein each wall is attached to two adjacent vertical walls and a base. (Wherein the vertical sidewalls as taught by Sisitsky can be seen in Fig. 1 attached to the front and rear walls.) (Figs. 1A-3, 8A-8B, 15-16; [0066]) 

	Regarding Claim 5, Sisitsky further teaches wherein each wall (14, 16) is constructed from an upper segment (4) and a separate lower segment (6) that can be independently added or removed. (Wherein the lower segment 6 can be removed from the upper segment 4). (Figs. 1A-3, 8A-8B, 15-16; [0066]) 


	Regarding Claim 6, Sisitsky further teaches wherein an interior surface of the upper compartment (4) comprises one or more pockets (24). (Fig. 2; [0066])

	Regarding Claim 7, Sisitsky further teaches wherein the upper compartment (4) is divided into two or more compartments. (Wherein Sisitsky teaches an interior compartment portion 21, a compartmentalized structure 8, and additional side pockets 24). (Figs. 1A-3, 8A-8B, 15-16; [0066])

	Regarding Claim 8, Sisitsky further teaches wherein the outer surface of the upper compartment (4), (and wherein the bag as taught by Sisitsky has an external surface), includes one or more retention elements (87) for releasably connecting to the lower compartment (6) after the lower compartment (6) has been removed from the upper compartment (4). (Wherein in Sisitsky’s invention the lower compartment 6 can be retained to the upper compartment 4 by snaps 87 after the primary attachment method (66, 68) has been detached.) (Fig. 15; [0087])

	Regarding Claim 13, Sisitsky teaches a method of using bag (2), comprising: 
Positioning one or more items within the interior cavity of a bag (comprising 21 and 54), wherein the bag (2) comprises: an external surface (Wherein the bag as taught by Sisitsky has an external surface); an internal surface (wherein the bag as taught by Sisitsky has an internal surface) comprising an interior cavity (comprising 21 and 54); an open top end (20) operably connected to the interior cavity (comprising 21 and 54); an interior wall (18) separating the cavity (comprising 21 and 54) into an upper compartment (4) and a lower compartment (6). (Figs. 1A-3, 8A-8B, 15-16; [0066])
An access (87) positioned on the external surface of the bag (wherein the bag as taught by Sisitsky has an external surface), wherein the access (87) provides for full or partial removal and attachment of the lower compartment (6); 16Attorney Docket No. 232/3 UTIL wherein the lower compartment (6) comprises at least one support leg (86) releasably or permanently attached to a bottom surface of the interior wall (18). (Wherein Sisitsky anticipates “feet or supports 86 may be included on the exterior surface of the top portion's 4 closed bottom 18, which can be flat against the closed bottom 18 of the top portion 4 and pulled down or extended for use such that the feet or supports 86 are out of the way when the top and bottom portions are attached to one another.”)
Wherein the upper compartment (4) of the bag (2) rests on the at least one support leg (87) when the lower compartment (6) is removed; (wherein Sisitsky describes the feet as “supports”), and wherein the at least one support leg (87) is hidden from view when the lower compartment (6) is attached to the upper compartment (4). (Wherein lower compartment (6) is removable after releasing the provided access points.) (Fig. 15; [0087])
At a desired time, initiating the access to at least partially remove the lower compartment (6) to expose the legs (87); wherein the weight of the bag rests on the legs. (Wherein Sisitsky describes the feet as “supports”, and wherein the user would be capable choosing when they would desire to access the interior.) (Fig. 8a; [0088]). (Examiner notes that Sisitsky did not illustrate the feet (87) in (Fig. 8a) as disclosed in paragraph [0088])

	Regarding Claim 14, Sisitsky further teaches wherein the access (87) comprises zippers, snaps (87), buttons, hook and loop closure, or combinations thereof. (Fig. 15; [0087])

	Regarding Claim 19, Sisitsky further teaches wherein the lower compartment (6) is completely removed from the upper compartment (4). (Figs. 8A-8B; [0088])

	Regarding Claim 20, Sisitsky further teaches wherein the outer surface of the upper compartment (4), (and wherein the bag as taught by Sisitsky has an external surface), includes one or more retention elements (87) for releasably connecting to the lower compartment (6) after the lower compartment (6) has been removed from the upper compartment (4). (Wherein in Sisitsky’s invention the lower compartment 6 can be retained to the upper compartment 4 by snaps 87 after the primary attachment method (66, 68) has been detached.) (Fig. 15; [0087])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
Claims 3, 9-11, and 15-17, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Sisitsky (US 20090294237 A1), and further in view of Campbell et al. (US 20170280868 A1).

	Regarding Claim 3, Sisitsky teaches all of the elements of the invention described in claim 1 above except; a bag further comprising at least one handle attached to a top surface  of the upper compartment.
	Campbell et al. further teaches a bag (10) further comprising at least one handle (19) attached to a top surface of the upper compartment (12). (Wherein handle 19 can be seen attached to the top surface of the upper compartment 12). (Fig. 1; [0020]
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the bag as taught by Sisitsky, and provide for the top displaced handle as taught by Campbell et al. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to incorporate a handle attached to the top of a bag, in order to provide a convenient location to grasp the bag while maneuvering it.

	Regarding Claim 9, Sisitsky teaches all of the elements of the invention described in claim 1 above except; wherein the legs have an adjustable length.
	Campbell et al. further teaches wherein the legs (32) have an adjustable length (wherein Campbell teaches “the pair of legs 32 may comprise multiple telescopic sections 33, 34”). (Figs. 3B-4; [0022])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the bag as taught by Sisitsky, and provide for legs with an adjustable length as taught by Campbell et al. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to incorporate legs with an adjustable length in order to accommodate different support heights for the bag.

	Regarding Claim 10, Sisitsky teaches all of the elements of the invention described in claim 1 above except; comprising a hinge about which the at least one leg can be rotated.
	Campbell et al. further teaches comprising a hinge (49) about which the at least one leg (32) can be rotated. (Figs. 5A-6B; [0026])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the bag as taught by Sisitsky, and provide for legs with an adjustable length as taught by Campbell et al. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to incorporate legs rotatable about a hinge in order to conveniently collapse the legs into the lower compartment for storage when not in use.

	Regarding Claim 11, Sisitsky teaches all of the elements of the invention described in claim 1 above except; wherein the leg is folded within the lower compartment.
	Campbell et al. further teaches wherein the leg (32) is folded within the lower compartment (20). (Figs. 1-3A; [0023])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the bag as taught by Sisitsky, and provide for legs foldable within a lower compartment as taught by Campbell et al. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to incorporate legs rotatable about a hinge in order to conveniently collapse the legs into the lower compartment for storage when not in use.

	Regarding Claim 15, Sisitsky teaches all of the elements of the invention described in claim 13 above except; wherein the legs have an adjustable length.
	Campbell et al. further teaches wherein the legs (32) have an adjustable length (wherein Campbell teaches “the pair of legs 32 may comprise multiple telescopic sections 33, 34”). (Figs. 3B-4; [0022])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the bag as taught by Sisitsky, and provide for legs with an adjustable length as taught by Campbell et al. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to incorporate legs with an adjustable length in order to accommodate different support heights for the bag.

	Regarding Claim 16, Sisitsky teaches all of the elements of the invention described in claim 13 above except; comprising rotating the at least one leg about a hinge.
	Campbell et al. further teaches comprising rotating the at least one leg (32) about a hinge (49). (Figs. 5A-6B; [0026])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the bag as taught by Sisitsky, and provide for legs with an adjustable length as taught by Campbell et al. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to incorporate legs rotatable about a hinge in order to conveniently collapse the legs into the lower compartment for storage when not in use.

	Regarding Claim 17, Sisitsky teaches all of the elements of the invention described in claim 13 above except; comprising unfolding the leg from within the lower compartment.
	Campbell et al. further teaches comprising unfolding the leg (32) from within the lower compartment (20). (Figs. 1-3A; [0023])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the bag as taught by Sisitsky, and provide for legs foldable within a lower compartment as taught by Campbell et al. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to incorporate legs rotatable about a hinge in order to conveniently collapse the legs into the lower compartment for storage when not in use.

Claim 12 and 18, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Sisitsky (US 20090294237 A1), and further in view of McNichols (US 8016089 B1).

	Regarding Claim 12, Sisitsky teaches all of the elements of the invention described in claim 1 above except; wherein the lower side of the interior wall comprises a recessed channel sized and shaped to house the at least one leg.
	McNichols further teaches wherein the lower side of the interior wall (21) comprises a recessed channel (71 or 72) sized and shaped to house the at least one leg (61 or 62). (Figs. 3-4; Col. 2, Lines 55-63)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the bag as taught by Sisitsky, and provide for a recessed channel for foldable legs within a lower compartment as taught by McNichols. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to incorporate recessed channels for rotatable legs in order to preserve additional volume within the lower compartment in which to store items.
	Regarding Claim 18, Sisitsky teaches all of the elements of the invention described in claim 13 above except; comprising removing the at least one leg from a recessed channel positioned on a lower surface of the interior wall, sized and shaped to house the at least one leg.
	McNichols further teaches comprising removing the at least one leg (61 or 62) from a recessed channel (71 or 72) positioned on a lower surface of the interior wall (21), sized and shaped to house the at least one leg (61 or 62). (Wherein the slots 71 and 72 are designed to accommodate the legs 61 or 62). (Figs. 3-4; Col. 2, Lines 55-63)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the bag as taught by Sisitsky, and provide for a recessed channel for foldable legs within a lower compartment as taught by McNichols. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to incorporate recessed channels for rotatable legs in order to preserve additional volume within the lower compartment in which to store items.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
James (US 20160029762 A1), teaches a magnetic tool carrier depicting deployable legs from a lower compartment in Fig. 43.
Wilson (US 5209279 A), teaches a dual unit handbag incorporating an access poin11t separating a cavity.
Arnao (US 7870937 B1), teaches a combination luggage and computer workstation incorporating deployable legs.
Gonzalez (US 7819247 B2), teaches a combined laptop case and laptop stand providing a deployable foot.
Smith (US 7584830 B2), teaches a suitcase and desk combination device utilizing telescopic legs.
Willems (US 20060027293 A1), teaches a hidden compartment handbag.
Levy (US 20040226791 A1), teaches a convertible laptop bag to workstation with legs in a separate compartment.
DeCurtis et al. (US 6036011 A), teaches a laptop computer carrying case construction with telescopic legs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733                      

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733